Per Curiam,
D. M. Martin died December 30,1904; his will, dated October 27, 1888, reads as follows: “I devise and bequeath my estate and property of whatsoever kind to my wife Mary M. Martin in the manner following, that is to say I give to the said Mary M. Martin my wife the house and lot where we now reside together with all the furniture and fixtures therein contained, absolutely without conditions and after paying all my just debts and giving to our adopted daughter Ella B. Martin one thousand dollars, in such a manner as she the said Mary M. Martin may deem the most fitting for her use and benefit. The balance of my estate I desire that my wife shall have the use and benefit of so long as she remains my widow. I also appoint her my sole executor without giving bail. And without apprisal and should anything remain over the above it is my wish that the residue shall be divided among my nearest, kin share and share alike.”
Mary M. Martin, the widow, died November 17, 1921, testate; she appointed Emma Briggs executrix. December 1,1921, D. M. Howard, appellant, took out letters of *575administration d. b. n. c. t. a. on the estate of the said D. M. Martin deceased. March 6, 1922, Emma Briggs, executrix as aforesaid, filed an account for her decedent in the estate of D. M. Martin; this appeal is from the disposition of exceptions to the adjudication of that account by the orphans’ court.
We adopt the following excerpts from the opinion of the court below: “The real contest in this case is over the interest on money that D. M. Martin had deposited, in two banks, at the time of his death, and interest on funds that Mary M. Martin, as executrix of the estate of D. M. Martin, had collected and deposited in the same banks to her credit as executrix of said estate...... We hold that, under the second clause or paragraph of [his] will, testator made an absolute gift to his wife of the use and benefit of his estate so long as she remained his widow......; [and she] remained his widow until her death. It has been repeatedly held_______ that an absolute estate will not be cut down by subsequent provisions of doubtful import; and when testator provided that his wife should have the use and benefit of the balance of his estate, if the property devised was real estate she naturally would take the occupation or cultivation [thereof] or rents [to]- be obtained [therefrom;], and for the money, or its equivalent, as Webster says, ‘the use generally speaking consists of the interest which the money would earn.’......The true intention of D. M. Martin was to provide for his wife......; she was the first......object of his bounty......Under this will Mary M. Martin could have used every dollar of the moneys left [by her husband] in the two banks, as well as other personal property, but instead of that she left the [money]......in the banks.......and then, as executrix, she deposited other funds belonging to the corpus of her husband’s estate, as well as the interest on such funds; now, under her last will and testament, her beneficiaries are simply claiming the interest that accu*576mulated and was saved by Mary M. Martin.” This claim was properly allowed.
We need add only that the court below did not err in allowing reasonable compensation, or commissions, to the accountant; and we find no merit in appellant’s other complaints. Finally, for purposes of this case, the right of D. M. Howard, administrator d. b. n. c. t. a., to proceed in the court below and to take the present appeal was conceded at bar.
The assignments of error are overruled and the decree is affirmed at the cost of the estate of D. M. Martin, deceased.